EXHIBIT (q)(1) POWER OF ATTORNEY I, the undersigned Director/Trustee/Officer, as the case may be, of the following investment companies: American Century California Tax-Free and Municipal Funds American Century Government Income Trust American Century International Bond Funds American Century Investment Trust American Century Municipal Trust American Century Quantitative Equity Funds, Inc. American Century Target Maturities Trust American Century Variable Portfolios II, Inc. (“the Funds”) hereby constitute and appoint, Charles A. Etherington, David H. Reinmiller, Janet A.
